NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


PATRICK LYNN TOWNSEND,             )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D17-4730
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 31, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Neil A. Roddenbery, Judge.

Patrick Lynn Townsend, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jason M. Miller,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, SLEET, and ATKINSON, JJ., Concur.